Citation Nr: 1422290	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-18 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury/memory loss.  

2.  Entitlement to service connection for a bilateral leg disorder.

3.  Entitlement to service connection for methicillin-resistant staphylococcus aureus (MRSA) infection of the spine.  

4.  Entitlement to service connection for residuals of frostbite.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to April 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  There were prior final decisions on these claims.  However, they are being adjudicated on the merits pursuant to 38 C.F.R. § 3.156(c)(i) (2013), as service records which were not previously considered have been received.  This matter was remanded in January 2012 for further development.  In April 2014, the Veteran, through his representative, waived initial RO consideration of evidence which had been recently submitted.  


FINDINGS OF FACT

1.  The Veteran has tinnitus and hypersensitivity to sound and light, but not any other disorders or memory loss, as a result of in-service traumatic brain injury.  

2.  The Veteran has bilateral lumbar radiculopathy (claimed as a bilateral leg disorder) which is related to service.  

3.  The Veteran does not have a current MRSA infection on the spine.

4.  The Veteran does not have any current residuals of frostbite.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus and hypersensitivity to sound and light, but not for any other disorders or memory loss, as residuals of in-service traumatic brain injury are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for bilateral lumbar radiculopathy (claimed as bilateral leg disability) are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for MRSA infection on the spine are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for service connection for residuals of frostbite are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in a March 2008 letter.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in 2012; and afforded the Veteran the opportunity to give testimony before the Board.  The examination reports are adequate as they show consideration of the claims record and the Veteran's contentions, and render medical opinions in light of the evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time, including, for the tinnitus and hypersensitivity to sound residuals of traumatic brain injury, and for the lumbar radiculopathy claims, because each is being allowed.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Organic disease of the nervous system is listed as a chronic disease.  

Traumatic brain injury/memory loss

Service records show that the Veteran performed parachute jumps in service.  He is already service-connected for migraine headaches and has been denied service connection for tinnitus.  

On VA examination in March 2008, the examiner found no evidence of a chronic neurological condition or objective evidence of a condition for the subjective complaints of memory loss.  However, this examination was conducted by a nurse and the psychiatric portion was described as a "brief screening exam."   

On VA evaluation in November 2008, the Veteran was found to have symptoms consistent with traumatic brain injury, and in June 2009, he met the criteria for a diagnosis of traumatic brain injury based on self-reporting.  

A VA traumatic brain injury examiner in September 2012 examined the Veteran and indicated that he had variable cognitive impairment, with complaints of severe impairment of memory, attention, concentration, and executive functioning, which was due entirely to medication use, and he diagnosed opiate and benzodiazepine abuse and intoxication.  The examiner indicated that the Veteran has headaches, tinnitus, and hypersensitivity to sound and light as symptoms of traumatic brain injury, and that these were the only symptoms caused by traumatic brain injury.  A VA traumatic brain injury examiner earlier in September 2012 had indicated that based on the Veteran's record of 70 parachute jumps in service, it is more likely than not that he had head trauma associated with the parachute jumps sufficient to cause traumatic brain injury.  

Based on the evidence, the Board finds that service connection is warranted for tinnitus and hypersensitivity to sound and light as residuals of in-service traumatic brain injury caused by parachute jumps, as supported by the preponderance of the evidence.  Service connection is not warranted for any other disorder or for memory loss as residuals of traumatic brain injury, as the examiner in September 2012 indicated that no other symptoms were caused by traumatic brain injury and there is no probative competent evidence to the contrary.  The Veteran may feel that he has memory loss as a result of in-service traumatic brain injury.  However, he is not competent, as a layperson, to render an opinion on this complex medical matter.  Medical training is necessary.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Lumbar radiculopathy (claimed as a bilateral leg disorder)

A July 1999 service X-ray report shows that the Veteran had mild degenerative disc disease of lumbar spine.  Additionally, there were reports of pain radiating down both legs leg in service. Currently, there are diagnoses of lumbar radiculopathy, right lower extremity numbness, probable lumbar radiculopathy on the left at L5, and lumbar degenerative disc disease at least in the L4-L5 level.  

A VA examiner found in September 2012 that based on October 2010 electromyogram and nerve conduction velocities which were compatible with an L4-5 radiculopathy, the Veteran more likely than not has a lumbar radiculopathy causing pain down both legs, and that it at least as likely as not was incurred in service.  

Service connection has already been granted for degenerative joint disease of the lumbar spine.  The Board is satisfied, given the above evidence, that the Veteran has a current bilateral lumbar radiculopathy causing pain down both of his legs, and that it was incurred in service, and so service connection should be granted for the same.

MRSA infection on the spine

The Veteran was seen in service for either an infected epidermal inclusion cyst or an infected insect bite in September 2004, on his back side.  Incision and drainage was carried out and antibiotics were prescribed.  The voluminous medical records which are part of the Veteran's claims record contain no current diagnoses of MRSA infection on the spine, and on VA examination in March 2008, the Veteran denied recurrence of the previous infection to his back, or need for chronic treatment.  He indicated that his infection had long since resolved, and the diagnosis was no evidence of residuals from reported previous MRSA secondary to insect bite on the spine which was treated and since resolved.  Since there is no current diagnosis of MRSA infection on the spine and no diagnosis at any time during the course of the appeal, service connection cannot be granted for the same.  In the absence of a currently diagnosed  disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).   See also McClain v Nicholson, 21 Vet. App. 319 (2007)

Residuals of frostbite

In December 2007, the Veteran was reported to have had frostbite in 1997.  After examination, xerosis cutis was assessed.  Post-service, there have been no assertions of current frostbite residuals, and no residuals of any frostbite have been reported; furthermore, on VA examination in March 2008, no skin problems or foot sensory or other neurological problems were found, and the diagnosis was no objective evidence of residuals from report of previous frostbite of the feet.  In the absence of a current disability, service connection cannot be granted.  Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 319.  

The preponderance of the evidence is against greater benefits than those indicated herein and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for tinnitus and hypersensitivity to sound and light, but not any other disorders, including memory loss, as residuals of traumatic brain injury is granted.  

Service connection for lumbar radiculopathy (claimed as bilateral leg disorder) is granted.  

Service connection for MRSA infection of the spine is denied.
 
Service connection for residuals of frostbite is denied.   




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


